DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 3/30/2022 in which claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.
 
Priority
Acknowledgment is made of Provisional Application filed 9/27/2017.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/142803 in view of Baez et al. US 20170123389 A1.  Although there’s a slight difference in the claim language, this is an obvious difference in view of Baez because Baez covers for both buildings and other objects with which the devices may be associated.
	This is a provisional nonstatutory double patenting rejection.

16/142906
1. One or more non-transitory computer readable media containing program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
generating a database of interconnected smart entities, the smart entities comprising object entities representing each of the plurality of physical devices and data entities representing data generated by the plurality of physical devices, 



the smart entities being interconnected by relational objects indicating relationships between the object entities and the data entities; 
receiving data from a first device of the plurality of physical devices and creating a shadow entity to store historical values of the data received from the first device; 



determining a second device of the plurality of physical devices from a relational object of the relational objects for the first device based on the received data; 
identifying a location of a data entity storing data for the second device by identifying a particular relational object of the relational objects between the data entity and an object entity of the object entities representing the second device; and 
modifying a data entity connected to an object entity of the second device within the database of smart entities based on the received data for the first device.

6. The non-transitory computer readable media of claim 1, wherein the program instructions further cause the one or more processors to create a shadow entity to store historical values of the data entity connected to the object entity of the second device
16/142803
1. One or more non-transitory computer readable media containing program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
generating a database of interconnected smart entities, the smart entities comprising object entities representing each of a plurality of objects associated with one or more buildings and the plurality of objects each representing a space, person, building subsystem, and/or device, and data entities representing data generated by the objects, 
the smart entities being interconnected by relational objects indicating relationships between the object entities and the data entities; 
receiving data from a first object of the plurality of objects and creating a shadow entity to store historical values of the data received from the first object; 
determining a second object from a relational object for the first object based on the received data; and 











modifying a data entity connected to an object entity of the second object within the database of smart entities based on the received data for the first object.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baez et al. US 20170123389 A1 (hereinafter referred to as “Baez”) in view of Chi et al. US 20170220641 A1 (hereinafter referred to as “Chi”) and further in view of Norp et al. US 20210044957 A1 (hereinafter refered to as “Norp”).

As per claim 1, Baez teaches:
One or more non-transitory computer readable media containing program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
generating a database of interconnected smart entities (Baez, [0053] – A person’s house is scanned for all devices resident, wherein the remote management capabilities are recorded in a database), 
the smart entities comprising object entities representing each of the plurality of physical devices (Baez, Fig. 2 and [0032] – The set of devices can include any type of device/sensor/thing found in an environment that includes one or more interconnected networks) and 
data entities representing data generated by the plurality of physical devices (Baez, [0053] – Table 2 provide data entities such as thermostat data, heat/air data, Bluetooth status information, light bulb data, etc. wherein all these status or characteristic representations are interpreted as data entities that represent data generated by the physical devices), 
receiving data from a first device of the plurality of physical devices (Baez, [0040] – Scanning for WiFi enabled devices using scanners such as a bluetooth scanner, wherein scanning can be done using a first device) and 
determining a second device of the plurality of physical devices from a relational object of the relational objects for the first device based on the received data (Baez, [0040] – Scanning for WiFi enabled devices using scanners such as a bluetooth scanner, wherein scanning can be done using a first device and the second device is determined based on the received data); 
modifying a data entity connected to an object entity of the second device within the database of smart entities based on the received data for the first device (Baez, [0054] – Lights, for example, can be turned on/off, wherein this is interpreted as modifying a data entity which can be connected to another device based on received data).
Although Baez teaches object entities such as devices and data from those objects as well as status data which could be interpreted as a relational object because it connects the data entity to the object entity, Baez doesn’t explicitly mention the term “relational”, however, Chi defines the association among various entities as being within a relational database management system:
the smart entities being interconnected by relational objects indicating relationships between the object entities and the data entities (Chi, [0043]); 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Baez’s invention in view of Chi in order to explicitly store data in a relational database management system; this is a well-known technique in the field of storage systems which would have yielded predictable results such as storing data in a structured format (Chi, paragraph [0043]).
creating a shadow entity to store historical values of the data received from the first device (Chi, [0044] – A continuous stream of information is maintained and indexed in the IIoT system, wherein the time series service is interpreted as the shadow entity which stores historical values and that resides on the first device, and therefore receives the information from the first device.  Paragraph [0051] – This data can also be viewed as a chart on an interface module that is displayed on a laptop or computer.  Therefore, this interface receives this historical value data ultimately from the plurality of secondary devices, but through the first device which is the IIoT system.  Paragraph [0163] also teaches virtual machines which can execute the layers of software architecture as previously described.  This teaching corresponds to paragraph [0131]);
Baez as modified doesn’t go into detail about a location of a data entity by identifying a relational object that is between the data entity and the object entity, however, Norp teaches:
identifying a location of a data entity storing data for the second device by identifying a particular relational object of the relational objects between the data entity and an object entity of the object entities representing the second device (Norp, [0093] – An aspect or operational state that is specific to a different wireless device (such as wireless device 3) is interpreted as identifying a location of a data entity because the combination of the specific wireless device plus the state/status of the device is indicative of the location of a data entity or status (such as “door opened” for wireless device 1 or 3 which could be the door to a specific room).  Because there’s a specification of which device that status is for, this specifies the location of the data entity (such as which or where the “door opened”).  See also paragraphs [0109] and [0110]); and 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Baez’s invention as modified in view of Norp in order to identify a location of a data entity by identifying a relational object between a data entity and an object entity; A detection through a sensor is a known technique in the field of IOT which allows for information to be transmitted about a specific device and is advantageous for determining locations of users and if there needs to be a configuration change for a particular device (Norp, paragraph [0093]).

As per claim 2, Baez as modified teaches:
The non-transitory computer readable media of claim 1, wherein one or more of the object entities comprises a static attribute to identify the object entity (Baez, [0050] – Identifications can be in the form of RFID tag, IP address, Name, etc.), 
a dynamic attribute to store a data point associated with the object entity that changes over time (Baez, [0050] – Secure logins can change overtime), and 
a behavioral attribute that defines an expected response of the object entity in response to an input (Chi, [0086] – A query is interpreted as an input which elicits a response such as a tag or context object for elements that match the context of the query).

As per claim 3, Baez as modified teaches:
The non-transitory computer readable media claim 2, wherein the data entity connected to the object entity of the second device is configured to store the dynamic attribute of the object entity (Baez, [0050] – Login information is stored).

As per claim 4, Baez as modified teaches:
The non-transitory computer readable media claim 3, wherein the relational object semantically defines a connection between the data entity and the object entity of the second device (Chi, [0040] – APIs that enable application developers to create and store asset models that define asset properties, as well as relationships between assets and other modeling elements).

As per claim 5, Baez as modified teaches:
The non-transitory computer readable media claim 1, wherein the modifying of the data entity connected to the object entity of the second device comprises: 
identifying a dynamic attribute in the data that is associated with the object entity of the second device (Chi, [0054] 0 The attributes may include, for example, contextual data, such as a postal zip code that is used to indicate a particular location, the state of the card, and the like, wherein location data such as these are interpreted as dynamic attributes); 
determining the relational object connecting the data entity to the object entity of the second device (Chi, [0053] – A card allows interactions between components within an individual card, and interactions with other cards); and 
storing a value of the data corresponding to the dynamic attribute in the data entity (Chi, [0052] – A card stores data from an external data source).

Claims 9-13 are directed to a method performing steps recited in claims 1-5 with substantially the same limitations.  Therefore, the rejections made to claims 1-5 are applied to claims 9-13.

Claims 17-20 are directed to a system performing steps recited in claims 1, 2, 4, and 5 with substantially the same limitations.  Therefore, the rejections made to claims 1, 2, 4, and 5 are applied to claims 17-20.

Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baez in view of Chi in view of Norp, and further in view of Ignatowski et al. US 20030200059 A1 (hereinafter referred to as “Ignatowski”).

As per claim 6, Baez as modified doesn’t go into detail about historical personal arrival time, however, Ignatowski teaches:
The non-transitory computer readable media of claim 1, wherein the program instructions further cause the one or more processors to create a shadow entity to store historical values of the data entity connected to the object entity of the second device (Ignatowski, [0018] – To calculate the performance estimate, the script measurements data is read from a table of previously measured values).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Baez’s invention as modified in view of Ignatowski in order to track arrival rates of a person; this is advantageous because it allows the system to fulfil objectives (Ignatowski, paragraph [0062]).

As per claim 7, Baez as modified with Ignatowski teaches:
The non-transitory computer readable media of claim 6, wherein the program instructions further cause the one or more processors to calculate an average value from the historical values stored in the shadow entity (Ignatowski, [0018] and [0062] – Objectives include a user arrival rate or average response time or any number of criteria specified such as weighted average).

Claims 14 and 15 are directed to a method performing steps recited in claims 6 and 7 with substantially the same limitations.  Therefore, the rejections made to claims 6 and 7 are applied to claims 14 and 15.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baez in view of Chi in view of Norp, and further in view of Siebel et al. US 20170006135 A1 (hereinafter referred to as “Siebel”).

As per claim 8, Baez as modified with Ignatowski doesn’t go into detail about abnormal values, however, Siebel teaches:
The non-transitory computer readable media of claim 6, wherein the program instructions further cause the one or more processors to calculate an abnormal value from the historical values stored in the shadow entity (Siebel, [0425] – Meter signals may include work order histories, anomalies etc. wherein anomalies are interpreted as an abnormal value from the historical values).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Baez’s invention as modified in view of Siebel in order to detect anomalies in the historical values; this is a technique that is obvious to try because there a finite number of calculations one can do on historical values.  This also leads to the predictable solution which is more information from analyzing historical values (Siebel, paragraph [0425]).

Claim 16 is directed to a method performing steps recited in claim 8 with substantially the same limitations.  Therefore, the rejection made to claim 8 is applied to claim 16.

Response to Arguments
The Double Patenting Rejection is still pending.
Applicant’s arguments with respect to claims have been considered but are not persuasive.  New search and consideration was given to Chi which talks about storing a data stream from multiple devices.  This service was interpreted as the shadow entity.  Chi also teaches virtual machines.  See Chi, [0044] – A continuous stream of information is maintained and indexed in the IIoT system, wherein the time series service is interpreted as the shadow entity which stores historical values and that resides on the first device, and therefore receives the information from the first device.  Paragraph [0051] – This data can also be viewed as a chart on an interface module that is displayed on a laptop or computer.  Therefore, this interface receives this historical value data ultimately from the plurality of secondary devices, but through the first device which is the IIoT system.  Paragraph [0163] also teaches virtual machines which can execute the layers of software architecture as previously described.  This teaching corresponds to paragraph [0131] which was argued as a description of the shadow entity.  It should be noted that the underlined portion which Applicant argues “For example, the shadow entity may be…” isn’t a definition of the shadow entity unless it is claimed because it is an “example” of what the shadow entity “may be”.  However, the virtual representation description has been considered and was therefore cited in Chi.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dong et al. US 20160119434 A1 teaches an intelligent negotiation service for internet of things (Title).
Reid et al. US 20160277374 A1 teaches unique identities in a database for devices in paragraphs [0075]-[0100].
Chung et al. US 20140205155 A1 teaches a unique identifier of RFID tags for smart devices in a relational database in paragraph [0195].
Angle et al. US 20140207282 A1 teaches a mobile robot that can identify rooms by combining identity information, an RSSI, and a remote control in paragraph [0097].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 30, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152